Citation Nr: 1002135	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  08-18 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total rating for compensation on the basis 
of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

INTRODUCTION

The appellant served on duty from February 1989 to June 1989, 
and from November 1990 to June 1991.  The first period of 
service was IADT.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

In November 2009, the appellant testified before the 
undersigned Veteran's Law Judge (VLJ).  A copy of the 
transcript is associated with the claims folder; the 
transcript reflects that the beginning of the hearing did not 
record.  However, any corrective action is unwarranted in 
view of the favorable decision below.  The Board will presume 
that the testimony was provided under oath or affirmation as 
this is standard practice.  The record was held open pending 
the submission of additional evidence; an oral waiver of this 
evidence was given and recorded in the transcript.

In December 2009, the Board received additional evidence from 
the appellant.  This evidence consisted of an award letter 
from the Social Security Administration (SSA), but no 
supporting documents.  The evidence has been associated with 
the claims folder.


FINDINGS OF FACT

1.  The appellant is currently service-connected for:  
Chronic fatigue syndrome with fibromyalgia, irritable bowel 
syndrome, chest pain, severe headaches, muscle pains, memory 
lapses, and trouble sleeping at the 60 percent disability 
level; and post traumatic stress disorder (PTSD) at the 30 
percent disability level

2.  The appellant's service-connected disabilities have a 
combined evaluation of 70 percent.

3.  The appellant is unable to obtain and retain 
substantially gainful employment due to service-connected 
disability.


CONCLUSION OF LAW

The criteria for a TDIU have been met. 38 U.S.C.A. §§ 1155, 
5103A, 5103, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.340, 3.341, 4.15, 4.16, 4.19 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Here, based on the favorable decision discussed below, the 
Board finds that any failure in VA's duty to notify and 
assist is harmless error.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Therefore, the Board may proceed.

II.  TDIU

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a). 
Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities.  38 C.F.R. § 4.16(b).

The record indicates that the appellant is currently service-
connected for chronic fatigue syndrome with fibromyalgia, 
irritable bowel syndrome, chest pain, severe headaches, 
muscle pains, memory lapses, and trouble sleeping at the 60 
percent disability level.  His also service-connected for 
PTSD at the 30 percent disability level.  His combined 
disability evaluation is 70 percent.

The record reflects that the appellant worked in the mortgage 
industry from 1996 to 2006.

VA medical records dated September 2006 reflect that the 
appellant had work problems, but declined vocational 
rehabilitation services and anger management.  A treatment 
note dated September 2006 reflects an assessment for PTSD 
with occupational problems.  A Global Assessment of 
Functioning score of 65 was assigned.  A treatment note dated 
December 2006 reflects that the appellant had been terminated 
from his job as a mortgage broker the past week because he 
could not tolerate the stress.

Report of PTSD Intake Evaluation dated January 2007 reflects 
that the appellant had a history of assaultiveness with 5 
physical altercations, the last in January 2007.  Objective 
findings included poor impulse control and episodes of 
violence.  No impairment of memory was found.  It was noted 
that the appellant was unemployed less than one year.  The 
appellant reported that he was not working because he could 
not stay focused and had concentration problems.  The 
examiner commented that the mental status findings did not 
show significant concentration impairment, or inability to 
maintain employment due to concentration difficulties.  The 
appellant reportedly had found work installing screen 
enclosure, but had not yet started, and therefore, the 
examiner concluded that he was not unemployable due to PTSD.
Report of VA examination dated February 2007 reflects 
diagnoses for fibromyalgia, chronic fatigue syndrome, 
migraines, irritable bowel syndrome, depression and anxiety 
with panic attacks.  The examiner commented that the 
appellant's psychiatric symptoms had "caused him horrible 
effects on his life and marriage, [and] his jobs..."  It was 
noted that "the jobs are already gone."  The examiner 
further commented that the appellant had severe debilitating 
fatigue that has been severe enough to reduce or impair his 
average daily activity well below 50 percent of his pre-
illness activity level.

VA treatment records dated February 2007 reflect an incident 
of domestic violence.  The appellant reported that he "may" 
have another mortgage broker job lined up.  He reported that 
he want to work out of his house and avoid an office setting 
because of his inability to control his temper.

On VA Form 21-8940 dated March 2007, the appellant reported 
that he worked for 4 different mortgage lenders from December 
2001 to November 2006.  He reported that he left his last job 
because of disability and denied trying to obtain work since 
he became too disabled to work.  The appellant noted that his 
wife operated a lawn care business, whose income was reported 
in his name, and that he did not actively participate in this 
business.

A letter from a former employer dated April 2007 reflects 
that the appellant last worked as a loan officer in November 
2006.  It was indicated that a mutual agreement was reached 
that the appellant should resign because of missed work due 
to severe headaches and severe depression accompanied by 
withdrawal.

VA treatment note dated April 2007 reflects that the 
appellant reported that he tried going back to his mortgage 
broker job, but this only lasted 2 days due to panic attacks 
and PTSD symptoms.  Vocational rehabilitation was discussed.  
It was noted that the appellant did not believe he could 
tolerate the stress of the mortgage industry but feels that 
he can do something else as a job, which would fit his 
disability limitations better.

A response to VA inquiry from a former employer dated July 
2007 reflects that the appellant last worked as a loan 
officer for this employer in June 2004 and resigned due to 
relocation to another state.

In his August 2007 notice of disagreement, the appellant 
reported that he could not work.  He noted that he tried to 
work but was unable to do so citing problems with 
concentrating, attention span, memory loss, and an inability 
to make sound decisions.

A VA psychiatric treatment note dated February 2008 reflects 
that the appellant reported working as cable installer 
digging trenches for cable lines in new developments.

In a May 2008 statement, the appellant indicated that he had 
not applied for work installing screen enclosures as 
indicated in the record, and that he had not worked as a 
cable installer digging trenches for cable lines in new 
developments.  He reported that he has not worked since 
November 2006 and requested individual unemployability due to 
service-connected disability.

A December 2008 VA treatment note reflects that the appellant 
was seen in vocational rehabilitation and given jobs to 
research.

The record indicates that, in a September 2009 decision, SSA 
determined that the appellant had not been engaged in 
substantial gainful employment since November 6, 2006, due to 
severe impairment from fibromyalgia, chronic fatigue, and 
PTSD.  It was noted that the impairments caused more than 
minimal functional limitations.  It was further noted that 
mild restriction of daily living activities, moderate 
difficulty in maintaining social functioning, and moderate 
difficulty in maintaining concentration, persistence or pace, 
each of extended duration.  The SSA letter reflects that a 
consultative examination had been conducted and that the 
examiner found as follows:  Fibromyalgia represents an 
inability for the appellant to do any sustained work.

In sworn testimony from his November 2009 hearing, the 
appellant reported that he had been unemployed due to 
service-connected disability since November 2006.  He denied 
that he ever worked a cable installer as noted in a VA 
treatment record and was unsure how this entered the medical 
record.  The appellant testified he was debilitated from 
service-connected disorders.  Specifically, he reported PTSD 
with symptoms of anxiety, depression, difficulty with 
authority, anger, and poor impulse control.  He noted an 
altercation with a neighbor that brought the police and 
indicated that he does not do well in public.  He also 
reported debilitation from chronic fatigue syndrome, whose 
symptoms included fatigue, muscle aches, irritable bowel 
syndrome and headaches.  He described headaches as occurring 
2 to 3 times a month and lasting 6 to 7 days.  He stated that 
he wore absorbent disposable undergarments because of his 
irritable bowel syndrome.

Report of VA examination dated May 2009 reflects that the 
appellant had not worked since 2006 due to anger, 
psychological problems, and fatigue.

A VA psychotherapy note dated April 2009 reflects that the 
appellant had an anger management problem.

Analysis

The central inquiry is "whether the veteran's service- 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Consideration may be given to the Veteran's 
education, special training, and previous work experience, 
but not to his age or to the impairment cause by nonservice- 
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; 
see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question, however, 
is whether the veteran is capable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  Van Hoose, 4 Vet. App. at 363.

An initial matter, the Board finds that the evidence showing 
that the appellant had possibly procured work installing 
screen enclosures and cable lines has diminished probative 
value.  The Board observes that the appellant denied such 
employment endeavors in sworn testimony and indicated that 
this was a mistake or error.  The appellant is both competent 
and credible to report his employment or lack thereof.  
Therefore, in the absence of reliable evidence rebutting the 
appellant's sworn testimony, the Board assigns the 
appellant's sworn testimony greater probative value than 
those of the uncorroborated and isolated employment history 
noted in the medical record.

Regarding employability, that is, whether the appellant is 
capable of performing the physical and mental acts required 
by employment, the Board notes that there is evidence both 
for and against the claim.  Weighing against the claim is a 
VA treatment note dated September 2006 showing a GAF for 65, 
which suggest only some difficulty in occupational 
functioning.  See Diagnostic and Statistical Manual of Mental 
Disorders, 4th ed., American Psychiatric Association (DMS-
IV)( the GAF scale reflects psychological, social and 
occupational functioning on a hypothetical continuum of 
mental illness).  Also, weighing against the claim is report 
of PTSD Intake Evaluation dated January 2007, which reflects 
that the appellant has no significant impairment of 
concentration that would render him unemployable.

However, weighing in favor of the claim are the SSA award 
letter, VA treatment records showing that the appellant has 
both psychiatric and physical problems impairing his ability 
to function in the work place, and a letter dated April 2007 
from the appellant's last long-term employer.  The SSA letter 
shows that benefits were awarded on the basis of his service-
connected disabilities alone.  The letter further includes a 
medical statement that fibromyalgia represents an inability 
for the appellant to do any sustained work.  The Board 
assigns this significant probative value since it not 
contradicted by any other evidence of record and is 
consistent with the record as a whole.  Regarding VA 
treatment records, the Board observes that these show chronic 
fatigue syndrome that included musculoskeletal symptoms of 
pain along with generalized fatigue, headaches, and irritable 
bowel syndrome.  A VA examiner commented in February 2007 
that his chronic fatigue syndrome and psychiatric problems 
had a horrible effect on his jobs---and that the jobs were 
now gone.  This evidence suggests that the appellant's 
service-connected physical and psychiatric impairment are 
significant and, when coupled with the appellant's documented 
resignation due to service-connected disability in November 
2006, weighs in favor of the claim.

The Board observes that a comprehensive VA examination 
addressing employability in the context of the appellant's 
service-connected disorders was not performed.  Therefore, 
the Board again assigns greater probative value to the SSA 
determination than the various VA treatment records, which 
are silent on the matter of employability while otherwise 
noting that the appellant is unemployed.

Given the evidence, and after resolving all doubt in the 
appellant's favor, the Board is satisfied that his service-
connected disabilities render him unable to obtain or 
maintain substantially gainful employment.  As such, the 
criteria for entitlement to TDIU have been met.  Therefore, 
with application of the provisions of 38 C.F.R. § 4.16(a), 
the Board finds that the evidentiary record supports a grant 
of entitlement to a TDIU.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

A total rating for compensation on the basis of individual 
unemployability is granted, subject to the law and 
regulations governing the payment of monetary benefits.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


